E   A    ORNEY      GENEKAL

                     OFTEXAS




Honorable Leonard Carlton, Commissioner
Bureau of Labor Statistics
Austin, Texas
Dear Sir:             Opinion No. O-6744
                      Re: Under the Texas Employment and-
                           Labor Agency Law (Art. 5221a-4,
                           V.A.C.S.T.) can an employment
                           agencg'operate in more than one
                           county, i.e., have one central of-
                           fice and branch offices in other
                           counties?
       We have received your recent request for an opinion
on the following question:
      ?Jnder the Texas Employment and Labor Agency
   Law can an employment agency operate in more
   than one county, i.e. have one central office
   and branch offices in other counties?"
       Section 3 of Art. 5221a-4, V.A.C.S.T., provides as
follows:
      "Application and bond for an employment or labor
   agency shall be executed on blank forms prescrFbed
   and furnished by the Commissioner. Application for
   license to act as an employment or labor agency may
   be made in person or by mail to the Commissioner
   upon blank application form which shall be verified
   by the applicant. Where the application is made by
   a firm, partnership, or association of persons, it
   must be verified by each person for whose benefit
   the application is made, and such application shall
   also be accompanied by affidavits of at least five
   (5) creditable citizens who have resided in the
   county in which such applicant desires to conduct
   the business of an employment or labor agency for at
   least three (3) years, to the effect that the appll-
   cant or applicants are residents of the county in
   which such person desires to become an employment or
   labor agent, and that such person or persons are of
   good moral character. The Commissioner may acquire
   additional evidence of the moral character of appli-
    Honorable LeonardoCarlton, page 2         O-6744


        cants and may make such additional investigation
        of said applicant as he deems necessary, and no
        license shall be granted to any person except
        those of good moral character.
           "Such applicationshall be examined by the
        Commissioner and if he finds that the same com-
        plies with the law and that the applicant is en-
        titled to a license then he shall issue a license
        to the applicant for each county for which appli-
        cation is made, and shall deliver such license
        to the applicant upon the payment of a license
        fee of One Hundred Fifty Dollars ($150) for each
        county in which the employment or labor agent
        Intends to operate. Not more than one office
        shall be operated for each license issued. Each
        person making application for an employment or
        labor agency license and before such license is
        issued, shall make and file with the Commissioner
        a good and sufficient bond executed by the appll-
        cant with good and sufficient surety in the penal
        sum of Five Thousand Dollars ($5,000), payable
        to the State of Texas, for each county in which
        the agent intends to operate; said bond shall be
        conditioned~that the obligor will not violate
        any of the duties, terms, conditions and require-
        ments of this Act, and that the principal, his
        agents or representatives will not make any
        false representation or statement to any person
.       soliciting any assistance from him for employees
        or employment, or solicited by him to accept em-
        ployment.
           "Said bond shall further recite that any per-
        son injured or aggrieved by any false or fraudu-
        lent statement of suchsgent, his sub-agents or
        representatives, or any violation of the provi-
        sions thereof by such agent, s&-agent or represen-
        tative, shall be entitled to bring suit thereon.
        Each license issued by the Commissioner shall be
        good for a period of one year from the date of
        issuance." (Underscoring added).
           Prior to the enactment in 1943 by the 48th Legislature
    of the provisions contained in Art. 5221a-4, V.A.C.S.T., sub-
    stantlally the same provisions as now appear in Section 3 of
    said Art. 5221a-4 then appeared in Art. 5210, V.A.C.S.T. In
    1940 and prior to the repeal of said~Art. 5210, V.A.C.S.T.,
    this department Issued an opinion (No. O-2882) to the Honor-
    able Joe Kunschik, Commissioner, Bureau of Labor Statistics at
Honorable Leonard Carlton, page 3         O-6744



that time, in which a question similar to yours was resolved
as follows:
       "It is clear from the very wording of Article
    5210, supra, that only one such office may be
    operated under any one license. No exception 1s
    made, either expressed or by necessary implication,
    permitting the operation or maintenance of a so-
    called 'branch office', - -   it Is our opinion
    that the license issued by the Bureau of Labor
    Statistics to instant employment agency authorizes
    said agency to operate only the,one office in
    Beaumont and that in order for such agency to
    legally operate the Port Arthur office an addi-
    tional license must be obtained."
       It is our opinion from a careful study of said Sec. 3
of Art. 5221a-4 supra, thatthe next foregoing quoted holding
Is also applicable to the extant Texas Employment and Labor
Agency Law; therefore, our answer to your question is that
in order for such employment agency to legally operate in more
than one county it must obtain a license under the terms of
said Sec. 3 of Art. 5221a-4, supra, for each county in which
it intends to operate.
       We enclose herewith a copy of said Opinion No. o-2882.

                                Yours very truly
                              ATTORNEY GENERAL OF TEXAS

                                By s/Robert L. Lattlmore, Jr.
                                     Robert L. Lattimore, Jr.,
                                     Assistant

RLL:ZD:wc

APPROVED SEP 5, 1945
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Commlttee By s/BWB Chairman